PER CURIAM.
This is an appeal from orders finding that M.H. committed a felony and committing him to the custody of the Department of Juvenile Justice, to be placed in a moderate risk residential program. We reverse.
A review of the record reveals that both the adjudicatory order and the commitment order in this case erroneously reflect that M.H. was found guilty of attempted armed robbery. However, the trial court’s oral pronouncement, which is controlling, was that M.H. committed the lesser offense of attempted strong arm robbery. As the State properly concedes, these documents must be amended to conform with the oral pronouncement. See S.F. v. State, 866 So.2d 121 (Fla. 4th DCA 2004); B.R.W. v. State, 799 So.2d 328 (Fla. 2d DCA 2001). Furthermore, it appears from our review of the record that the predisposition report, which the court relied upon at M.H.’s disposition hearing, erroneously indicates an adjudication of completed strong arm robbery. We are of the view that this too should be corrected.
Since it cannot be determined from the record whether these errors affected the trial court’s disposition of this case, we remand for the preparation of a completely accurate predisposition report, followed by a new disposition hearing.
Reversed and remanded for proceedings consistent with this opinion.